Per Curiam.
There is nothing in the case to sustain any of the exceptions. The constable’s official bond was found among the records of the office in its proper place; and though no entry of the approval and filing of it was shown, the presumption is that every thing was regularly done. Incalculable mischief would be done if these omissions were available. Besides, it would not be with the sureties to make them ground of objection; for the approval and filing is not to protect them, but to protect the execution-creditors. The exclusion of the defendant’s evidence of the constable’s removal within the twenty days, might, perhaps, have been erroneous, had not the sureties been fixed by the plaintiff’s recovery against the constable; but on the principle of Masser v. Strickland, 17 Serg. & Rawle, 354, and other cases of the stamp, that a recovery against the constable concludes his sureties, the court was warranted in rejecting the defence.
Judgment affirmed.